Exhibit 99.1 Tel-Instrument Electronics Corp Announces Second Quarter Results For 2014 Fiscal Year and Receipt of $755k CRAFT Order East Rutherford, NJ – November 13, 2013 – Tel-Instrument Electronics Corp (“TIC”) (NYSE MKT: TIK) announced today that second quarter revenues increased by 68% from the year ago period to $4,034,581. The Company recorded a net loss of $72,474 ($0.02 per share) compared to a net loss of $429,705 ($0.16 per share) in the year ago quarter. The Company’s gross margin in the latest quarter increased to $1,275,749 (32%) compared to $602,423 (25%) in the year ago quarter. Operating expenses for the quarter declined by 9% to $1,119,982 compared to the same period last year. This resulted in the Company’s operating profit increasing to $155,767. Non-operating expenses for the quarter totaled $217,381 which included a $67,345 charge for the change in the fair value of common stock warrants. As a result, the Company recorded a loss before taxes of $61,614. The Company also announced receipt of a $755,580 order from Lockheed Martin for 21 AN/USM-708 (“CRAFT”) test sets to be used on the Joint Strike Fighter program. This order is scheduled to be completed during the current fiscal year ending March 31, 2014. In commenting on the quarter and future prospects, Jeff O’Hara, the Company’s President and CEO, noted that: “the second quarter results reflect a further stabilization in the Company’s financial condition after an extremely difficult prior fiscal year. The Company did face some parts procurement issues on our CRAFT and older legacy products in the second quarter which negatively impacted both revenues and gross margins. The commencement of limited rate production on the Army TS-4530A program has allowed the Company to continue to work down payable balances and, more recently in the current quarter, to secure parts on a timelier basis. The Company is anticipating strong revenue and profitability growth for the balance of the fiscal year as a result of several large orders for our T-47G, T-47N, and AN/USM-708 test sets. The Company is also working to finalize the TS-4530A logistics documentation this month which is the last step required to be completed by the Company to request a full rate production release. We hope to secure U.S. Army approval in a reasonable time so as not to have a lag between the completion of the initial release and the commencement of full rate production.” The Company’s Annual Shareholder Meeting is scheduled for Wednesday, January 15, 2014. We look forward to seeing you there. We encourage everyone to read our full results of operations contained in our Form 10-Q filed on November 13, 2013 at sec.gov. About Tel-Instrument Electronics Corp Tel-Instrument is a leading designer and manufacturer of avionics test and measurement solutions for the global commercial air transport, general aviation, and government/military aerospace and defense markets. Tel-Instrument provides instruments to test, measure, calibrate, and repair a wide range of airborne navigation and communication equipment. For further information please visit our website at www.telinstrument.com. # # # This press release includes statements that are not historical in nature and may be characterized as “forward-looking statements,” including those related to future financial and operating results, benefits, and synergies of the combined companies, statements concerning the Company’s outlook, pricing trends, and forces within the industry, the completion dates of capital projects, expected sales growth, cost reduction strategies, and their results, long-term goals of the Company and other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts. All predictions as to future results contain a measure of uncertainty and, accordingly, actual results could differ materially.Among the factors which could cause a difference are:changes in the general economy; changes in demand for the Company’s products or in the cost and availability of its raw materials; the actions of its competitors; the success of our customers; technological change; changes in employee relations; government regulations; litigation, including its inherent uncertainty; difficulties in plant operations and materials; transportation, environmental matters; and other unforeseen circumstances.A number of these factors are discussed in the Company’s previous filings with the Securities and Exchange Commission. The Company disclaims any intention or obligation to update any forward-looking statements as a result of developments occurring after the date of this press release. Contacts Tel-Instrument Electronics Corp Joseph P. Macaluso, 201-933-1600 or Institutional Marketing Services (IMS) John Nesbett or Jennifer Belodeau 203-972-9200 jnesbett@institutionalms.com TEL-INSTRUMENT ELECTRONICS CORP CONDENSED CONSOLIDATED BALANCE SHEETS September 30, March 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net Inventories, net Prepaid expenses and other Deferred financing costs Deferred income tax asset Total current assets Equipment and leasehold improvements, net Deferred financing costs – long-term Deferred income tax asset – non-current Other assets Total assets LIABILITIES & STOCKHOLDERS’ EQUITY Current liabilities: Current portion long-term debt Capital lease obligations – current portion Accounts payable Progress billings - Deferred revenues – current portion Accrued payroll, vacation pay and payroll taxes Accrued expenses Total current liabilities Subordinated notes payable-related parties Capital lease obligations – long-term Deferred revenues – long-term - Warrant liability Long-term debt, net of debt discount Total liabilities Commitments Stockholders' equity: Common stock, par value $.10 per share, 3,243,087 and 3,011,739 issued and outstanding as of September 30, 2013 and March 31, 2013, respectively 301,171 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ TEL-INSTRUMENT ELECTRONICS CORP CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended September 30, September 30, September 30, September 30, Net sales $ $ $ Cost of sales Gross margin Operating expenses: Selling, general and administrative Engineering, research and development Total operating expenses Income (loss) from operations ) ) Other income (expense): Amortization of debt discount ) Loss on extinguishment of debt 0 0 ) 0 Amortization of deferred financing costs ) Financing costs - ) - ) Change in fair value of common stock Warrants ) ) ) Interest income 34 13 34 13 Interest expense ) Total other income (expense) Loss before income taxes ) Income tax expense (benefit) Net loss $ ) $ ) $ ) $ ) Basic income (loss) per common share $ ) $ ) $ ) $ ) Diluted income (loss) per common share $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted
